EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Christopher Quan (Reg. No. 71537) on 07/27/2021.

The application has been amended as follows: 

Claim 1. (currently amended) A method for presenting contact information comprising:
providing a device-hosted contact list comprising a plurality of contact entries on a device comprising a computer that implements programming instructions;
submitting a query for an ancillary information related to at least one of said plurality of contact entries in a software application which is separately stored from said device-hosted contact list;
searching a record stored by said software application for said query, said record comprising a plurality of ancillary information associated with correlating contact entries by pointers, said record comprising a synchronization log which stores change events that occur to said device-hosted contact list by appending additional information in said record without losing or deleting any stored information in response to said change events;
returning a listing of correlated contact entries where said ancillary information matches said query; and
presenting to a user said listing of correlated contact entries with links to corresponding contact entries in said device-hosted contact list;
wherein each of said ancillary information is an automatically retrieved contextual information which is stored separately from said device-hosted contact list in said record,, is automatically appended to said record, and is selected from the group consisting of a meeting geolocation when said user encountered a contact in said contact entries, a meeting date when said user encountered said contact, a meeting time when said user encountered said contact, a creation time when said contact entry was created, a modification time when said contact entry was modified, and a deletion time when said contact entry was deleted.



Claim 2. (currently amended)	A method for managing an augmented contact list comprising:

identifying a type of change during an event and an associated contact entry of said device-hosted contact list from said change;
automatically gathering ancillary information from said device within a timeframe of said change;
automatically storing said ancillary information in a record maintained by said software application separately from said device-hosted contact list, said ancillary information being associated with said associated contact entry by a pointer in said record; and
providing a query accepting mechanism to a user in said software application for searching said ancillary information and returning an identity of said associated contact entry;
wherein said record comprises a synchronization log which stores change events that occur to said device-hosted contact list by appending additional information in said record without losing or deleting any stored information in response to said change events, and wherein each of said ancillary information is an automatically retrieved contextual information which is stored separately from said device-hosted contact list in said record, corresponds to an event that occurred to one of said plurality of contact entries, is automatically appended to said record, and is selected from the group consisting of a meeting geolocation when said user encountered a contact in said contact entries, a meeting date when said user encountered said contact, a meeting time when said user encountered said contact, a creation time when said contact entry was created, a modification time when said contact entry was modified, and a deletion time when said contact entry was deleted. 



Claim 4. (canceled).



Claim 6. (canceled).



Claim 40. (new)	The method of claim 1, wherein said user may consolidate multiple ancillary information into a single contact entry.



Claim 41. (new)	The method of claim 1, wherein said user is presented with multiple operations to manipulate contact entries simultaneously by presenting in a map, a timeline or a multiple-person interaction.



The following is an examiner’s statement of reasons for allowance:

In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentable distinct from the prior art of records.


Estevez et al. (2008/0091698) discloses a method for presenting contact information comprising: providing a device-hosted contact list comprising a plurality of contact entries on a device comprising a computer that implements programming instructions; and submitting a query for an ancillary information related to at least one of said plurality of contact entries in a software application which is separately stored from said device-hosted contact list.

However, the prior art of record fails to teach or suggest searching a record stored by said software application for said query, said record comprising a plurality of ancillary information associated with correlating contact entries by pointers, said record 


Claims 1-3, 5, 7-20, and 40-41 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly labeled “Comments on Examiner’s Amendment” or “Reasons for Allowance”. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WOO whose telephone number is (571)270-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 5712727493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW WOO/
Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441                                                                                                                                                                                                        
07/27/2021